Woods, J.
The only material question touching the fight of the plaintiff to recover in this action is, whether there was a legal consideration for the engagement which the trustees of Pinkerton Academy made with him on the 24th of September, 1845. The power of the trustees to deal with the fund is undoubtedly limited to the uses and objects for which the fund was committed to their management by the founder of the institution, and they cannot legally appropriate it to granting gratuitous pensions or making presents. But their control over the property is, as certainly, coextensive with those objects, and whatever engagements they make within that scope they may be required to use the fund to fulfil.
Among the very plain and unquestionable powers and duties which belong to those trustees, is the power and duty of employing and paying suitable teachers, in such manner that there may be an uninterrupted succession in the office, and that the course of instruction in the school may not be broken up. In doing this, there is required of them the exercise of the prudence, foresight and just economy which belong to men who manage their own affairs well. In this respect, great confidence has been reposed in them by the founder, and it would be a total perversion of his purposes and of the policy of the law, in protecting from vio*235Hence and officious interference of authority these beneficent provisions for society, to disturb them in the exercise of the functions which have been conferred upon them, so long as there is no evidence or surmise of fraud or gross incompetency.
In the exercise of their office, the trustees, on the 24th of September, thought fit to provide for a change of preceptors of the academy, to take place at a time not then distant ; and this they wisely thought fit to do in a manner that should secure the office against a vacancy, and the school against interruption. To effect this, they entered into a contract with the plaintiff, which has become the subject of the present action. The effect of it, when divested of the terms of courtesy in which it was framed, is this. The plaintiff agrees to remain in office as principal of the institution, performing Its appropriate duties, till such time as the trustees shall appoint a successor, and. then to resign. The trustees, on their part, agree, in consideration that the plaintiff consents to remain in office, at their will and election, to pay him something more than the ordinary salary that had been paid, when the engagement had been for a year at a time.
That such a change in the terms of the plaintiff’s engagement was one which the trustees might well have deemed a proper, prudent and necessary one to make, in view of providing for a change of incumbents, as furnishing those facilities for so doing without hazarding the continuance of the school, is, in our apprehension, a clear proposition. That the change subjected the plaintiff to inconveniences resulting from an uncertainty as to the time his employment would continue, rendering the increase of his compensation most reasonable to be exacted on his part, and to be conceded on the part of the trustees, seems to us equally clear.
The change secured to the academy a plain benefit, and was, as to the plaintiff, attended with obvious inconvenience and detriment, and, in either view, constituted a good *236and valid consideration for the undertaking on which the action was brought.
It is not remarkable that the plaintiff should have forgotten or have never understood the extent and nature of the rights which grew out of the transaction of September 24, 1845, and should at any time have expressed an erroneous opinion concerning them. But this in no wise impairs his rights, provided his statements have not misled other parties, and caused them to pursue a different course from the one they would have pursued if the truth had been known to them.
The plaintiff, having resigned his connection with the Pinkerton Academy, with the approbation of the trustees, set up a private school. The bearing of this fact upon the case has not been pointed out in the notes furnished by counsel, neither is it perceived by the court. The plaintiff was a teacher by profession, and no reason appears to have existed why he might not have pursued his calling in the manner and at the time and place he chose to do so.
Judgment on the verdict.